         Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

    MICHAEL JACKSON,            §
    Individually and on         §
    Behalf of All Those Similarly Situated,
                                §
           Plaintiff,           §                    CIVIL ACTION NO. 2:20-cv-486
                                §
    V.                          §                    COLLECTIVE ACTION FILED UNDER
                                §                    29 U.S.C. 216(b)
                                §
                                §                    CLASS ACTION FILED UNDER
                                §                    FRCP 23
    POWERSAT COMMUNICATIONS §                        JURY DEMANDED
    (USA) LP AND POWERSAT       §
    COMMUNICATIONS (USA) GP LTD §
          Defendants.           §

                     CLASS AND COLLECTIVE ACTION COMPLAINT

                                            SUMMARY

       1.      Michael Jackson (“Jackson” or “Plaintiff”) brings this collective action lawsuit against

Powersat Communications (USA) LP and Powersat Communications (USA) GP Ltd. (Collectively

“Powersat” or “Defendants”) to recover unpaid overtime wages and other damages under the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the New Mexico Minimum Wage Act,

NMSA § 50-4-19 et seq., (“NMMWA”). Jackson and those similarly situated to him were employed

by Defendant as Field Technicians, received a salary, and worked in excess of forty (40) hours a week

without receiving any overtime compensation. As shown below, Defendants failed to compensate

these workers in accordance with the FLSA and NMMWA because they were not paid overtime for

all hours worked in excess of forty (40) in a single workweek. This collective action seeks to recover

the unpaid overtime wages and other damages owed to these workers under the FLSA and NMMWA.

                                 JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 1
         Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 2 of 9



because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b). This Court also

has federal jurisdiction over the state law class action pursuant to the jurisdictional provisions of the

Class Action Fairness act, 28 U.S.C. (d). The Court also has supplemental jurisdiction over the

various state sub-classes, if any, pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper under 28 U.S.C. § 1391 because Plaintiff Jackson and other Putative

Class Members perform work related tasks for Defendant in this district.

                                           THE PARTIES

       4.      Jackson worked for Defendants as a Field Technician during the relevant statutory

time period in both New Mexico and Texas. Throughout his employment with Defendants, Jackson

was paid a salary plus a day-rate with no overtime compensation even though he regularly worked in

excess of forty (40) hours in a week. Jackson’s written consent is attached as Exhibit A.

       5.      Jackson brings this action on behalf of himself and all other similarly situated Field

Technicians who were paid a salary and/or a day-rate without receiving overtime compensation for

hours worked in excess of forty (40) in a workweek. The Putative Class Members are defined as:

       All Field Technicians employed by Powersat Communications (USA) during
       the past three (3) years who received a salary and/or a day-rate and no
       overtime compensation.

The members of the Putative Class are easily ascertainable from Defendants’ business records,

particularly its personnel records.

       6.      The Putative Class Members who worked in New Mexico within the past three

(3) years are subject to the Rule 23 allegations made in this case.

       7.      Powersat Communications (USA) LP is an oilfield services company doing business

throughout the United States, including in New Mexico and Texas. It may be served through its

registered agent: Paracorp Incorporated, 1012 Marquez Place, Suite 1068, Santa Fe, NM 87505.


PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 2
         Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 3 of 9



       8.      Defendant Powersat Communications (USA) GP Ltd is a Canadian company doing

business in Texas and New Mexico. It may be served through its registered agent: Jack Tinney, 1006

Prentiss, Belton, Texas 76513.

                                 COVERAGE UNDER THE FLSA

       9.      At all times hereinafter mentioned, Defendants have been employers within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       10.     At all times hereinafter mentioned, Defendants have been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       11.     At all times hereinafter mentioned, Defendants have been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any person and

in that said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

       12.     At all times hereinafter mentioned, Jackson and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

       13.     Defendant Powersat Communications (USA) LP is wholly owned by Defendant

Powersat Communications (USA) GP Ltd., and is controlled entirely by Powersat Communications

(USA) GP Ltd. The actions of Powersat Communications (USA) LP with regard to the name in which

Plaintiff was paid were directed or ratified by Powersat Communications (USA) GP Ltd. Powersat

Communications (USA) GP Ltd. is thus a joint employer of the Plaintiff and are responsible for the

unpaid compensation owed to Plaintiff and the putative class members.



PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 3
           Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 4 of 9



                                              FACTS

          14.   Defendants are oilfield services companies providing communications services to

wells throughout the United States, including in New Mexico.

          15.   Jackson and others similarly situated to him worked for Defendants as Field

Technicians.

          16.   Field Technicians’ primary job duties are technical and manual in nature and include

cement pumping operation advice on drilling locations.

          17.   The job duties performed by Jackson and the Putative Class Members were technical

and manual labor in nature, routine, and largely governed by standardized plans, procedures,

specifications, and checklists created by Powersat Communications and/or its clients.

          18.   Virtually every job function was pre-determined by Defendants and its clients,

including the tools to use at a job site, the data to compile, the schedule of work, and related work

duties.

          19.   Defendants prohibited Jackson and the Putative Class Members from varying their job

duties outside of the pre-determined parameters.

          20.   Field Technicians are blue collar workers. They rely on their hands, physical skills,

and energy, to perform their work in the oilfield. No advanced degree is required to become a Field

Technician.

          21.   Field Technicians do not supervise any of Defendants’ employees and cannot hire or

fire any field personnel.

          22.   Field Technicians work long hours. Indeed, Field Technicians regularly work more

than twelve (12) hours in a day, and more than eighty (80) hours in a week.

          23.   But Defendants did not pay its Field Technicians overtime for hours worked in excess

of forty (40) hours in a workweek.
PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 4
         Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 5 of 9



       24.     Instead, Defendants paid its Field Technicians a base salary and a day-rate, regardless

of the number of hours that they worked that day (or in that workweek), and failed to provide them

with overtime pay for hours that they worked in excess of forty (40) hours in a workweek.

       25.     Jackson and the Putative Class Members worked similar hours and were denied

overtime as a result of the same illegal pay practice.

       26.     Jackson and the Putative Class Members were also subjected to the same illegal pay

practice for similar work and all were denied overtime pay as required by federal and New Mexico

law.

       27.     To the extent Jackson and the Putative Class Members’ job duties varied, these

differences do not matter for the purposes of determining their right to overtime pay.

       28.     Jackson and the Putative Class Members performed substantially similar job duties

related to servicing oil and gas operations in the field.

       29.     As the controlling law makes clear, Defendants’ Field Technicians are non-exempt

under the FLSA (and the NMMWA). Therefore, Defendants owe back overtime wages to the Putative

Class Members.

                               FLSA AND NMMWA VIOLATIONS

       30.     As set forth herein, Defendants violated the FLSA and NMMWA by failing to pay

Plaintiff and the Putative Class Members overtime for hours worked in excess of forty (40) in a

workweek. 29 U.S.C. § 207(a); NMSA § 50-4-22.

       31.     Defendants knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay Plaintiff and the Putative Class Members overtime compensation.

Defendants’ failure to pay overtime compensation and intentional misclassification of these

employees was neither reasonable, nor was the decision not to pay overtime made in good faith.

       32.     Accordingly, Plaintiff and the Putative Class Members are entitled to overtime wages
PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 5
         Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 6 of 9



under the FLSA in an amount equal to 1 and ½ times their regular rates of pay, plus liquidated

damages or double damages, attorney’s fees, and costs. 29 U.S.C. § 216(b); NMSA § 50-4-26.

                    CLASS AND COLLECTIVE ACTION ALLEGATIONS

       33.     As described above, Plaintiff and all Putative Class Members have been victimized by

Defendants’ pattern, practice, and/or policy, which is in willful violation of the FLSA and NMMWA.

       34.     Many Putative Class Members worked alongside Plaintiff and reported that they were

paid in the same manner and were not properly compensated for all hours worked as required by the

FLSA and NMMWA.

       35.     Many Putative Class Members, regardless of the division in which they worked,

performed similar job duties to Plaintiff.

       36.     Thus, Defendants imposed a uniform practice or policy on Plaintiff and all Putative

Class Members regardless of any individualized factors.

       37.     Plaintiff and all Putative Class Members received a salary and/or day-rate, regularly

worked in excess of forty (40) hours per week and were not paid overtime compensation.

       38.     As described above, these Putative Class Members are similarly situated to Plaintiff

in terms of relevant job duties, pay provisions, and employment practices.

       39.     Defendants’ failure to pay wages and overtime compensation at the rates required by

the FLSA and NMMWA result from generally applicable, systematic policy and/or practice which

are not dependent on the personal circumstances of any member of the Putative Class Members.

       40.     Plaintiff’s experience is typical of the experiences of all Putative Class Members.

       41.     Plaintiff has no interest contrary to, or in conflict with, the members of the FLSA and

NMMWA Putative Class Members. Like each member of the proposed Putative Class, Plaintiff has

an interest in obtaining the unpaid overtime wages owed under state and/or federal law.

       42.     A class and collective action, such as the instant one, is superior to other available
PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 6
            Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 7 of 9



means for fair and efficient adjudication of the lawsuit.

       43.      Absent this action, many FLSA and NMMWA Putative Class Members likely will not

obtain redress of their injuries and Defendants will reap the unjust benefits of violating the FLSA and

NMMWA.

       44.      Furthermore, even if some of the FLSA and NMMWA Putative Class Members could

afford individual litigation against Defendants, it would be unduly burdensome to the judicial system.

       45.      Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

       46.      The questions of law and fact common to each of the FLSA and NMMWA Putative

Class Members predominate over any questions affecting solely the individual members. Among the

common questions of law and fact are:

       a.       Whether Defendants employed the FLSA and NMMWA Putative Class Members

within the meaning of the FLSA and NMMWA;

       b.       Whether the FLSA and NMMWA Class Members were exempt from overtime;

       c.       Whether Defendants’ decision to not pay overtime to the FLSA Class Members was

made in good faith; and

       d.       Whether Defendants’ violation of the FLSA was willful.

       47.      Plaintiff’s claims are typical of the FLSA and NMMWA Putative Class Members

claims. Plaintiff and the FLSA and NMMWA Putative Class Members have sustained damages

arising out of Defendants’ illegal and uniform employment policy.

       48.      Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

       49.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude class or
PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 7
            Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 8 of 9



collective action treatment.

                                          JURY DEMAND

       50.      Jackson demands a trial by jury.

                                         RELIEF SOUGHT

       51.      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       a.       For an Order certifying class action(s) under Rule 23 for the purposes of the claims
                under New Mexico law;
       b.       For an Order certifying this case as a collective action for the purposes of the FLSA
                claims;
       c.       For an Order finding Defendants liable for violations of state and federal wage laws
                with respect to Plaintiff and all Putative Class Members covered by this case;
       d.       For a Judgment awarding all unpaid wages, liquidated damages, and/or penalty
                damages, to Plaintiff and all Putative Class Members covered by this case;
       e.       For a Judgment awarding Plaintiff and all Putative Class Members covered by this
                case their costs of this action;
       f.       For a Judgment awarding Plaintiff and all Putative Class Members covered by this
                case their attorneys’ fees;
       g.       For a Judgment awarding Plaintiff and all Putative Class Members covered by this
                case pre- and post-judgment interest at the highest rates allowed by law; and
       h.       For all such other and further relief as may be necessary and appropriate.


                                                      Respectfully submitted,

                                                      /s/ William S. Hommel, Jr.
                                                      William S. Hommel, Jr.
                                                      (application for admission pending)
                                                      State Bar No. 09934250
                                                      Hommel Law Firm
                                                      5620 Old Bullard Road, Suite 115
                                                      Tyler, Texas 75703
                                                      903-596-7100
                                                      469-533-1618 Facsimile




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 8
        Case 2:20-cv-00486-KRS-GJF Document 1 Filed 05/20/20 Page 9 of 9



                                                  ANDERSON ALEXANDER, PLLC
                                                  By: /s/ Clif Alexander
                                                  Clif Alexander
                                                  Texas Bar No. 24064805
                                                  clif@a2xlaw.com
                                                  Austin W. Anderson
                                                  Texas Bar No. 24045189
                                                  austin@a2xlaw.com
                                                  Lauren E. Braddy
                                                  Texas Bar No. 24071993
                                                  lauren@a2xlaw.com
                                                  Alan Clifton Gordon
                                                  Texas Bar No. 00793838
                                                  cgordon@a2xlaw.com
                                                  Carter T. Hastings
                                                  Texas Bar No. 24101879
                                                  carter@a2xlaw.com
                                                  John D. Garcia
                                                  Texas Bar No. 24096174
                                                  john@a2xlaw.com
                                                  819 N. Upper Broadway
                                                  Corpus Christi, Texas 78401
                                                  Telephone: (361) 452-1279

                                                  Attorneys for Plaintiff and the Putative Class
                                                  Members




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT – PAGE 9
